DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites the limitation “a lower portion and upper portion” in line 2.  It appears the claim should recite “a lower portion and an upper portion” for grammatical purposes.
Appropriate correction is required.
It is noted that this particular Claim Objection was originally made in Paragraphs 2-4 of the Office Action dated August 11, 2021 but has not been addressed or commented on.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “wherein the lower portion and the upper portion insulates hot water and the tea bag within the interior area to prevent heat from escaping” in lines 12-13.  There was not sufficient written description support at the time of filing for the lower portion and the upper portion to insulate hot water.  Therefore, this limitation introduces new matter and must be deleted.
Claims 2-6 are rejected as being dependent on a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a covered tea bag holder system comprising a body” in lines 1-2.  It is unknown how an entire system would comprises a body when the term “body” is associated with a particular structure within the overall system.  For purposes of examination Examiner interprets the claim to recite “A covered tea bag hold system comprising a tea bag holder comprising a body having a lower portion and upper portion.”
Claim 1 recites the limitation “a first opening extending solely through a thickness of the of the lower portion” in lines 6-7.  It is unclear what is meant by the term “solely” in the context of the claim.  It is also unclear what is meant by the phrase “through a thickness of the of the lower portion.”
Claim 2 recites the limitation “a steam hole” in line 1.  It is unclear what structure constitutes a “steam hole” compared to a regular hole.  For purposes of examination Examiner interprets the claim to require a hole positioned at a top of the upper portion.
Claim 3 recites the limitation “wherein the body includes a concave finger grip portion, the concave finger grip is positioned between the upper portion and the lower portion” in lines 1-3.  Claim 1, line 2 recites “a body having a lower potion and upper portion.”  It is unclear how the concave finger grip can be positioned between the upper portion (a component of the body) and the lower portion (a component of the body) when the body includes the upper portion, the lower portion, and the concave finger grip portion.  In other words, it is unclear if the concave finger grip is a separate structure from the upper portion and the lower portion or if the concave finger grip is a structure disposed on the upper portion and/or the lower portion of the body.
Claim 5 recites the limitation “the tea bag” in line 3, line 4, line 6, line 7, and line 9.  It is unclear if this refers to “a tea bag” recited in Claim 1, line 6, Claim 5, line 1, or to an entirely different tea bag.  For purposes of examination Examiner interprets the claims to refer to the same tea bag.
Clarification is required.
Claims 4 and 6 is rejected as being dependent on a rejected base claim.
It is noted that the particular rejections of Claims 1-2 and 5 were originally made in Paragraphs 5-7 and 9-12 of the Office Action dated August 11, 2021 but has not been addressed or commented on.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Forrest US 2014/0342049 in view of Bishop et al. US 2003/0185942.
Regarding Claim 1, Forrest discloses a covered tea bag holder system comprising a tea bag holder (tea sleeve 100) comprising a body (main body 110) having a lower portion (rear section/rear panel) and upper portion (front section/front panel) engaged with one another to form an interior area, the lower portion (rear section/rear panel) having a flat base capable of supporting the body on a surface, a first opening (opening 120) extending through the body (main body 110) and into the interior area, a tea bag (tea bag 170) resting within the lower portion (rear section/rear panel) and having a tea bag string extending through the first opening (opening 120) (‘049, Paragraph [0028]), the upper portion (front section/front panel) engaged over the lower portion (rear section/rear panel) and the tea bag (tea bag 170) is concealed within the interior area (‘049, FIGS. 1 and 5-6) (‘049, Paragraphs [0026] and [0029]).

    PNG
    media_image1.png
    786
    876
    media_image1.png
    Greyscale

Further regarding Claim 1, Forrest discloses the lower portion (rear section/rear panel) and the upper portion (front section/front panel) being directly engaged to one another, i.e. connected to one another at prefolded line 150 (‘049. FIG. 1) (‘049, Paragraph [0026]).  Forrest does not explicitly disclose the lower portion and the upper portion being engaged to one another in a removable manner.  However, the limitations “a lower portion and upper portion removably engaged” and “wherein the lower portion and the upper portion insulates hot water and the tea bag within the interior area to prevent heat from escaping” are seen to be recitations regarding the intended use of the Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  In the present instance, Forrest discloses the sleeve being recyclable (‘049, Paragraph [0029]).  The tea bag holder (tea sleeve 100) has a lower portion (rear section/rear panel) connected to an upper portion (front section/front panel) via prefolded line 150 wherein the rear panel is capable of being torn away from the front panel and then the individual components thrown away.  It would have been obvious to one of ordinary skill in the art to remove each individual panel and throw away each panel of the tea sleeve of Forrest individually if the user desires to throw away the tea sleeve in such a manner.  Furthermore, if it were considered desirable for any reason to obtain access to the individual panels of the tea sleeve, it would be obvious to make the panels removable for that purposes in view of In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (MPEP § 2144.04.V.C.).
Further regarding Claim 1, Forrest discloses the first opening extending through a thickness of both the lower portion and the upper portion into the interior area (‘049, 
Bishop et al. discloses a covered tea bag holder system comprising a tea bag holder (blank 1) comprising a body having a lower portion (panel 4) and an upper portion (panel 11) to form an interior area, a tea bag resting within the lower portion (panel 4) and the upper portion (panel 11) engaged over the lower portion (panel 4) wherein the tea bag is concealed within the interior area (‘942, FIGS. 2 and 5-7) (‘942, Paragraph [0027]).  Bishop et al. further discloses a first opening (line of weakness 41) extending solely through a thickness of the lower portion and into the interior area (‘942, FIGS. 5-7) (‘942, Paragraphs [0036]-[0037]).
Both Forrest and Bishop et al. are directed towards the same field of endeavor of covered tea bag holder systems comprising a tea bag holder comprising a body having a lower portion and an upper portion and a tea bag disposed and concealed within an interior area of the tea bag holder.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the tea bag holder of Forrest and construct the first opening to extend solely through a thickness of the lower portion and into the interior area as taught by Bishop et al. since the configuration of the claimed body of the tea bag holder is a matter of choice which a person of ordinary skill in the art would have been obvious absent persuasive evidence that the particular configuration of the claimed body of the tea bag holder was significant in view of In re Dailey,
Regarding Claim 3, Forrest discloses the tea sleeve having different specific shapes and/or provide different storage configurations as appropriate (‘049, Paragraph [0030]).  Forrest is silent regarding the body including a concave finger grip portion.  However, the configuration of the claimed body of the tea bag holder is a matter of choice which a person of ordinary skill in the art would have been obvious absent persuasive evidence that the particular configuration of the claimed body of the tea bag holder was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  Forrest teaches that the tea sleeve can have different shapes and storage configurations.  The claimed shape of the tea bag holder does not impart a non-obvious functional different over Forrest which teaches that the tea bag holder (tea sleeve) can have any shape.
Regarding Claim 4, Forrest discloses the tea sleeve having different specific shapes and/or provide different storage configurations as appropriate (‘049, Paragraph [0030]).
Forrest is silent regarding the body having a round middle section.
Bishop et al. discloses a covered tea bag holder system comprising a tea bag holder (blank 1) comprising a body having a lower portion (panel 4) and an upper portion (panel 11) to form an interior area, a tea bag resting within the lower portion (panel 4) and the upper portion (panel 11) engaged over the lower portion (panel 4) wherein the tea bag is concealed within the interior area (‘942, FIGS. 2 and 5-7) (‘942, Paragraph [0027]).  Bishop et al. further discloses the tea bag holder having a pillow shape (‘942, Paragraph [0027]) wherein the panels are bowed in an outwardly convex 
Both Forrest and Bishop et al. are directed towards the same field of endeavor of covered tea bag holder systems comprising a tea bag holder comprising a body having a lower portion and an upper portion and a tea bag disposed and concealed within an interior area of the tea bag holder.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the tea bag holder of Forrest and construct the body of the tea bag holder with a round middle section as taught by Bishop et al. since the configuration of the claimed body of the tea bag holder is a matter of choice which a person of ordinary skill in the art would have been obvious absent persuasive evidence that the particular configuration of the claimed body of the tea bag holder was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  Bishop et al. teaches that it was known and conventional to construct tea bag holders having a body made with a concave round middle section.
Regarding Claim 5, Forrest discloses a method of storing a tea bag (tea bag 170).  The method comprises providing the system of Claim 1 as discussed in the rejections of Claim 1 provided above.  A first cup of tea is brewed with the tea bag (tea bag 170).  The tea bag (tea bag 170) is placed within the lower portion such that the tea bag string extends from the first opening (opening 120).  The tea bag (tea bag 170) is covered with the upper portion and the tea bag (tea bag 170) is stored within the interior area of the body (main body 110) of the tea bag holder (tea sleeve 100) for a desired length of time and the tea bag (tea bag 170) is concealed within the interior area of the body (main body 110) of the tea bag holder (tea sleeve 100) (‘049, Paragraph [0031]).
Further regarding Claim 5, it is noted that it is improper to read a specific order of steps into method claims where as a matter of logic or grammar the language of the method claims did not impose a specific order on the performance of the method steps (MPEP § 2111.01.II.).  Claim 5 does not positively recite a step of brewing a first cup of tea with the tea bag followed by a step of placing the tea bag within the lower portion.  Therefore, art that teaches the steps of placing the tea bag within the lower portion followed by a step of brewing a first cup of tea with the tea bag reads on the claimed invention since the method claims do not impose a specific order of method steps being performed.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Forrest US 2014/0342049 in view of Bishop et al. US 2003/0185942 as applied to claim 1 in view of Dacal US 4,735,810.
Regarding Claim 2, Forrest modified with Bishop et al. is silent regarding the body comprising a steam hole positioned at a top of the upper portion.
Dacal discloses a covered tea bag holder system comprising a tea bag holder comprising a body having a lower portion (rear panel) and an upper portion (front panel) removable engaged to one another to form an interior area, a first opening (first hole 26) extending through the body and into the interior area, a tea bag (coffee bag 10) resting within the lower portion (rear panel) and having a tea bag string (looped string 24) extending through the first opening (first hole 26), and the upper portion (front panel) engaged over the lower portion (rear panel) wherein the tea bag (coffee bag 10) is concealed within the interior area (‘810, FIG. 4) (‘810, Column 2, lines 46-57).  Dacal 
Both Forrest and Dacal are directed towards the same field of endeavor of covered tea bag holder systems comprising a tea bag holder comprising a body having a lower portion and an upper portion and a tea bag disposed and concealed within an interior area of the tea bag holder.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the tea bag holder of Forrest and incorporate a “steam” hole positioned at a top of the upper portion as taught by Dacal since the configuration of the claimed body of the tea bag holder is a matter of choice which a person of ordinary skill in the art would have been obvious absent persuasive evidence that the particular configuration of the claimed body of the tea bag holder was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  Dacal teaches that it was known and conventional to construct tea bag holders having a body made with a steam hole positioned at the top of the upper portion.
Further regarding Claim 2, the limitations “steam hole” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 above.  The presence of any additional hole reads on the claimed “steam” hole.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Forrest US 2014/0342049 in view of Bishop et al. US 2003/0185942 as applied to claim 1 above in view of Noniashvili et al. US 2017/0341855.
Regarding Claim 3, Forrest discloses the tea sleeve having different specific shapes and/or provide different storage configurations as appropriate (‘049, Paragraph [0030]).
Forrest is silent regarding the body including a concave finger grip portion.
Noniashvili et al. discloses a covered tea bag holder system comprising a tea bag holder (rigid base 2) comprising a body having a lower portion (portion of rigid base 2 to the left of folding line 7) and an upper portion (portion of rigid base 2 to the right of folding line 7) to form an interior area and a tea bag (container 3) resting within the lower portion (portion of rigid base 2 to the left of folding line 7) wherein the upper portion (portion of rigid base 2 to the right of folding line 7) is engaged over the lower portion (portion of rigid base 2 to the left of folding line 7) and the tea bag (container 3) is concealed within the interior area (‘855, FIG. 5) (‘855, Paragraph [0033]).  Noniashvili et al. further discloses the body including a concave finger grip portion (portion opposite holding member 5) (‘855, FIG. 5) (‘855, Paragraph [0033]).

    PNG
    media_image2.png
    785
    1213
    media_image2.png
    Greyscale

Both Forrest and Noniashvili et al. are directed towards the same field of endeavor of covered tea bag holder systems comprising a tea bag holder comprising a body having a lower portion and an upper portion and a tea bag disposed and concealed within an interior area of the tea bag holder.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the tea bag holder of Forrest and incorporate a concave finger grip portion as taught by Noniashvili et al. in order to allow the user to provide a surface to easily hold the covered tea bag holder system (‘855, Paragraph [0033]).  Furthermore, the configuration of the claimed body of the tea bag holder is a matter of choice which a person of ordinary skill in the art would have been obvious absent persuasive evidence that the particular configuration of the claimed body of the tea bag holder was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  Noniashvili et al. teaches that it .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Forrest US 2014/0342049 in view of Bishop et al. US 2003/0185942 as applied to claim 5 above in view of Helprin US 2004/0131729.
Regarding Claim 6, Forrest discloses removing the tea bag (tea bag 170) from the body (main body 110) and removing the tea bag (tea bag 170) from the liquid when steeping is complete and storing the tea bag (tea bag 170) in the tea bag holder (tea sleeve 100) (‘049, Paragraph [0030]).
Forrest modified with Bishop et al. is silent regarding brewing a second cup of tea with the tea bag.
Helprin discloses a tea bag that is reused by submerging the tea bag in water to obtain the full flavor of the tea and reusing the tea bag for those who do not like strong tea (‘729, Paragraphs [0002]-[0003]).
Both Forrest and Helprin are directed towards the same field of endeavor of methods of making a tea beverage using a tea bag. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Forrest and reuse the tea bag that is stored within the tea bag holder to make a second cup of tea with the tea bag as taught by Helprin depending upon whether a particular user desires to make a less strong tea.  Furthermore, reusing the tea bag is beneficial to the user in .

Response to Arguments
Examiner notes that the previous Claim Objections and most of the previous rejections to 35 USC 112(b) have been maintained.  Applicant did not address the Claim Objections or most of the previous rejections to 35 USC 112(b) and has not commented on them.
Examiner notes that new rejections to 35 USC 112(a) as well as to 35 USC 112(b) have been made in view of the amendments.
Applicant's arguments filed November 10, 2021 have been fully considered but they are not persuasive.
Examiner notes that applicant’s comments on Pages 5-10 of the Remarks do not specifically and distinctly point out the supposed errors in the Office Action.
It is noted that Claim 1 is now rejected over the combination of Forrest in view of Bishop et al., which was necessitated by amendment.  The previous claims did not require the limitations “”a first opening extending solely through a thickness of the of the lower portion.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ERICSON M LACHICA/Examiner, Art Unit 1792